Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a final office action upon examination of application number 17/007535.  Claims 1-20 are pending and have been examined on the merits discussed below.
	
	Response to Arguments
Applicant's arguments filed with respect to rejections under 35 USC101 have been fully considered but they are not persuasive. The amendment to the claim adding “controlling a hauling volume at each individual hydrocarbon storage facility based on the recommended hauling volume for each respective hydrocarbon storage facility” is an additional step in the abstract idea.  “Controlling a hauling volume…” as described by the specification in at least paragraphs 0036 and 0037 amounts to an instruction regarding the hauling volume and does not add anything to integrate the abstract idea into a practical application.  As set forth in the rejection below, the steps of developing machine-learning models to predict waiting times, sales volumes and recommended hauling volume, applying those models and providing the waiting times and sales volumes as input to the model to generate recommended hauling volume, and controlling (or setting) a hauling volume is abstract and does not offer an integration into practical application.  The machine learning models are described as using algorithms and statistical models and building a mathematical model to make predictions.  Examiner stands by the assertion the claims are directed to mathematical models and organizing human activity as the claims are directed to using mathematical concepts to manage a commercial operation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-20 is/are directed to a method, system, and CRM.  Thus, all the claims are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.
As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to certain methods of organizing human activity and mathematical concepts.  
Independent claim 1 is directed to developing a first machine-learning model for each individual hydrocarbon storage facility that predicts truck-waiting times and sales volumes based on parameters that include opening volume, hauling volume, and sales volume data of the individual hydrocarbon storage facility; developing a second machine-learning model for the hydrocarbon storage system that outputs a recommended hauling volume for each individual hydrocarbon storage facility based on parameters that include the truck-waiting times and sales volumes for each individual hydrocarbon storage facility and the average truck-wait time for the hydrocarbon storage system; applying each of the first machine-learning models to current data from an associated hydrocarbon storage facility to predict truck-waiting times and sales volumes for the associated hydrocarbon storage facility; providing the predicted truck-waiting times and sales volumes for each hydrocarbon storage facility as input to the second machine learning model to generate the recommended hauling volume for each individual hydrocarbon storage; and controlling a hauling volume at each individual hydrocarbon storing facility based on the recommended hauling volume for each respective hydrocarbon storage facility.
Independent claim 7 is directed to developing a first machine-learning model for each individual hydrocarbon storage facility that predicts truck-waiting times and sales volumes based on parameters that include opening volume, hauling volume, and sales volume data of the individual hydrocarbon storage facility; developing a second machine-learning model for the hydrocarbon storage system that outputs a recommended hauling volume for each individual hydrocarbon storage facility based on parameters that include the truck-waiting times and sales volumes for each individual hydrocarbon storage facility and the average truck-wait time for the hydrocarbon storage system; applying at least one of the first machine-learning models to current data from an associated hydrocarbon storage facility to predict truck-waiting times and sales volumes for the associated hydrocarbon storage facility; providing the predicted truck-waiting times and sales volumes for the at least one hydrocarbon storage facility as input to the second machine learning model to generate the recommended hauling volume for each individual hydrocarbon storage; and sending routing instructions to individual trucks.
Independent claim 12 is directed to 
               Independent claim 18 is directed to 
These steps are representative, under broadest reasonable interpretation, of abstract ideas such as mathematical concepts and certain methods of organizing human activity, specifically, commercial or legal operations. The claims present mathematical concepts used to manage commercial operations.

Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  Independent claims 1 and 7 do not include additional limitations that integrate the abstract idea into a practical application.  Independent claim 12 includes a communications system and a control system which amounts to using a computer as a tool to perform the abstract idea of sending routing instructions.  The hydrocarbon storage facilities do not improve the function of the computer or any other technology or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Independent claim 18 includes a communication device, at least one processing device in communication with the communications device and a memory storing instructions that when executed by the at least one processing device cause the at least one processing device to perform operations comprising the abstract idea identified above.  These additional limitations only amount to mere instructions to implement the abstract idea on a computer.
Further, the claims do not include limitations beyond generally linking the use of the abstract idea to a particular technological environment.  When considered individually the system and software claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. The invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense.  
The dependent claims do not remedy the deficiency of the independent claims.
Dependent claims 2-6 further limit the abstract idea of claim 1 and do not recite additional elements that integrate the abstract idea into a practical application.  
Dependent claims 8-11 only further limit the abstract idea of claim 7 and do not recite additional elements that integrate the abstract idea into a practical application. 
Dependent claims 13-15 are directed to a graphical user interface and a web browser operating on a client machine, a server hosting the machine-learning models and a database on the server holding data.  These additional limitations merely use a computer as a tool to perform the abstract idea in claim 12.  Dependent claims 16 and 17 further limit the abstract idea of claim and do not integrate the abstract idea into a practical application.
Dependent claims 19 and 20 only further limit the abstract idea of claim 18 and do not recite additional elements that integrate the abstract idea into a practical application. 

Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The claims are allowable over the prior art, but for the rejections under 35 USC 101.  The closest prior art, taken alone or in combination, fails to teach Applicant’s invention.  
Dyk, US 2019/0370735, directed to a bulk asset hauling dispatch system, discloses optimization models which consider production forecasts, inventory levels and macro hauling capacity and generate output for representing optimal levels of fluids to maintain in inventory and to be shipping to efficiently utilize their hauling capacity.  The method also utilizes a route optimizer to generate optimized routing data.  Dyk, however, fails to teach the development of the separate machine learning models, wherein a first machine learning model predicts truck wait-times and sales volumes and that data is provided to the second machine learning model to generate recommending hauling volumes.  




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOHNNA LOFTIS
Primary Examiner
Art Unit 3683


/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683